878 F.2d 381
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Oliver H. DANIEL, et al., Plaintiffs-Appellants,v.The OHIO CASUALTY INSURANCE COMPANY, et al., Defendants-Appellees.
No. 88-5797.
United States Court of Appeals, Sixth Circuit.
July 5, 1989.

1
Before MERRITT and KRUPANSKY, Circuit Judges, DOUGLAS W. HILLMAN, District Judge.*

ORDER

2
Because the district court's purported certification for this appeal under Federal Rule of Civil Procedure 54(b) does not comply with Solomon v. Aetna Life Ins. Co., 782 F.2d 58 (6th Cir.1986), and Knafel v. Pepsi Cola Bottlers, 850 F.2d 1155 (6th Cir.1988), IT IS ORDERED that this appeal is dismissed and the case is REMANDED to the trial court.



*
 The Honorable Douglas W. Hillman, Chief District Court Judge for the Western District of Michigan, sitting by designation